Sherwood, J.
This suit was brought in the Superior Court of Detroit upon a promissory note made by the first two defendants to the other, who endorsed it and delivered *197it to the plaintiff, to be held by him as. security for the performance of a contract for the purchase of land by the ■defendant Webster, made with John G. Ruinney as executor of tiie last will of Martha J’. Ruinney, deceased. The declaration was upon the common counts, with the note attached. The defendants pleaded the general issue, and gave notice thereunder that they would show upon the trial that the contract was void for the reason that the executor had no authority to make it, and therefore it furnished no consideration for the deposit as security, and the plaintiff had no right to bring this suit upon the note. The court, after hearing the testimony, directed a verdict for the plaintiff for the amount of the note. The contract mentioned, the performance of which by the defendant Webster was secured by the deposit of the note with plaintiff, was before this 'Court in Vernor v. Coville 54 Mich. 281, decided at the last term of this Court, and its validity was then passed upon and •established. The-rule then laid down became the law of the case, not to be called in question afterwards. The. direction given to the jury by the judge of the Superior •Court (was correct, and must be
Affirmed.
The other Justices concurred.